EXHIBIT 10.1

 

ROKWADER, INC.

(a Delaware corporation)

 

6% Subordinated convertible Promissory Note

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF AS
PROVIDED HEREIN HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION. TRANSFER OF THIS
NOTE AND SUCH SECURIITES IS RESTRICTED PURSUANT TO SUCH LAWS.

$55,500.00

Woodland Hills, California

March 17, 2015

 

1.Note. FOR VALUE RECEIVED, ROKWADER, INC., a Delaware corporation (the
“Company” or the “Borrower”), hereby promises to pay to the order of Brooktide
LLC (the “Holder”) the amount of $55,500.00 on demand (“Due Date”) and to pay
interest at the rate of six (6 %) per annum on the outstanding principal.
Interest payments shall be made with principal on the due date, to the Holder in
lawful money of the United States at, 21900 Burbank Blvd., 3rd FL, Woodland
Hills, CA 91367, or at such other place as the Holder may specify in writing.

2.Default. In the event of an occurrence of any event of default specified
below, the principal and all accrued interest on the Note shall become
immediately due and payable without notice, except as specified below. The
occurrence of any of the following events shall constitute an event of default
under this Note:

2.1The Company fails to make any payment hereunder when due, which failure has
not been cured within thirty (30) days following such failure.

2.2If the Borrower shall file a petition to take advantage of any insolvency
act; make an assignment for the benefit of its creditors; commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
of a whole or any substantial part of its property; file a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state; or

2.3If a court of competent jurisdiction shall enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator of the
Borrower or of the whole or any substantial part of its properties, or approve a
petition filed against the Borrower seeking reorganization or arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state; or if, under the
provisions of any other law for the relief or aid of debtors, a court of
competent jurisdiction shall assume custody or control of the Borrower or of the
whole or any substantial part of its properties; or if there is commenced
against the Borrower any proceeding for any of the foregoing relief and such
proceeding or petition remains undismissed for a period of thirty (30) days; or
if the Borrower by any act indicates its consent to or approval of any such
proceeding or petition; or



--------------------------------------------------------------------------------



 
 

 

2.4If (i) any judgment remaining unpaid, unstayed or undismissed for a period of
sixty (60) days is rendered against the Borrower which by itself or together
with all other such judgments rendered against the Borrower remaining unpaid,
unstayed or undismissed for a period of sixty (60) days, is in excess of
$100,000, or (ii) there is any attachment or execution against the Borrower’s
properties remaining unstayed or undismissed for a period of sixty (60) days
which by itself or together with all other attachments and executions against
the Borrower’s properties remaining unstayed or undismissed for a period of 60
days is for an amount in excess of $100,000.00.

3. Conversion – Holder

3.1Conversion Rights. At any time from the date hereof the Holder will have the
right, at its option, to convert the Note into Shares of Common Stock of the
Company (the “Shares”) at the conversion rate then in effect.

The initial conversion rate is forty-seven cents ($0.47) per share or 118,085
Shares if the entire Note was converted, subject to adjustments in certain
events. No fractional Share or scrip representing a fractional Share will be
issued upon conversion of the Notes. Cash will be paid in lieu of any fractional
Shares equal to the then current market value of such fractional Share.

The conversion rate will be appropriately adjusted if the Company (a) pays a
dividend or makes a distribution on its Shares of Common Stock which is paid or
made in Shares of Common Stock, (b) subdivides or reclassifies its outstanding
Shares of Common Stock, (c) combines its outstanding Shares of Common Stock into
a smaller number of Shares of Common Stock, or (d) distributes to all Holders of
its Common Stock evidences of its indebtedness or assets (excluding any dividend
paid in cash out of legally available funds) subject to the limitation that
adjustments by reason of any of the foregoing need not be made until they result
in a cumulative change in the conversion rate of at least five percent (5%). The
conversion rate will not be adjusted upon the conversion of presently
outstanding stock options or warrants.

In case of any consolidation or merger to which the Company is a party other
than a merger or consolidation in which the Company is the surviving
corporation, or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, or in
case of any statutory exchange of securities with another corporation, there
will be no adjustment of the conversion price, but each Holder of the Notes then
outstanding will have the right thereafter to convert such Notes into the kind
and amount of securities, cash or other property which he would have owned or
have been entitled to receive immediately after such consolidation, merger,
statutory exchange, sale or conveyance had such Notes been converted immediately
prior to the effective date of such consolidation, merger, statutory exchange,
sale or conveyance. In the case of a cash merger of the Company into another
corporation or any other cash transaction of the type mentioned above, the
effect of these provisions would be that the conversion features of the Notes
would thereafter be limited to converting the Notes at the conversion price in
effect at such time into the same amount of cash per Share that such Holder
would have received had such Holder converted the Notes into Common Stock
immediately prior to the effective date of such cash merger or transaction.

3.2Mechanics of Conversion.

The Note may be converted upon a notice from the Company to the Note holder and
surrender of the Notes at any time from the date hereof, at the offices of the
Company, 21900 Burbank Blvd., 3rd FL, Woodland Hills, CA 91367, with the form of
“Notice of Conversion” duly completed and executed as indicated. Shares of
Common Stock issued upon conversion will be fully paid and non-assessable.

 

--------------------------------------------------------------------------------



 
 



4.Prepayment. Borrower may prepay any or all amounts due under this Note at any
time from the date of this Note at one hundred percent (100%) of the principal
amount of the Note together with accrued interest; provided, however, that
Borrower, as a condition to prepayment of some or all of the balance hereof,
shall deliver written notice of its intention to prepay at least thirty (30)
calendar days prior to the date of such prepayment (“Prepayment Date”).

5.Subordination. Indebtedness evidenced by the Note will be subordinated in
right of payment to the prior payment in full of all existing and future Senior
Indebtedness of the Company. Senior Indebtedness is defined as the principal of
(and premium, if any) and unpaid interest or accrued original issue discount on
and other amounts due on or in connection with any Debt (as defined below)
incurred, assumed or guaranteed by the Company, whether outstanding on the date
of the issuance of the Note or thereafter incurred, assumed or guaranteed and
all renewals, extensions and refunding of any such Debt; provided, however, that
the following will not constitute Senior Indebtedness:

(i)any Debt as to which, in the instrument creating or evidencing the same or
pursuant to which the same is outstanding, it is expressly provided that such
Debt is subordinate in right of payment to all other debt of the Company not
expressly subordinated to such Debt;

(ii)any Debt which by its terms refers explicitly to the Note and states that
such Debt shall not be senior in right of payment thereto;

(iii)any Debt of the Company in respect of the Note;

(iv)any Debt of the Company to any Subsidiary of the Company; and

(v)any Debt of the Company to any joint venture or partnership, which joint
venture or partnership is required, under generally accepted accounting
principles, to be consolidated in the Company’s consolidated financial
statements.

Debt is defined to mean, with respect to any person at any date, without
duplication:

(i)all obligations of such person for borrowed money,

(ii)all obligations of such person evidenced by bonds, debentures, note or other
similar instruments,

(iii)all Debt of others secured by a lien on any asset of such person, whether
or not such Debt is assumed by such person,

(iv)all Debt of others for the payment, of which such person is responsible or
liable as obligor or guarantor,

(v)all obligations of such person in respect of letters of credit or other
similar instruments (or reimbursement obligations with respect thereto),

(vi)all obligations of such person to pay the deferred purchase price of
property or services, except Trade Payables, and

(vii)all reimbursement, reserve funding and other obligations of such person in
respect of surety bonds executed by such person or at the request of and for the
benefit of such person.

 

--------------------------------------------------------------------------------



 
 



By reason of such subordination, in the event of dissolution, insolvency,
bankruptcy or other similar proceedings, upon any distribution of assets,
(i) holders of Senior Indebtedness will be entitled to be paid in full before
payments may be made on the Note, and the Holder of the Note will be required to
pay over their share of such distribution to the holder of Senior Indebtedness
until such Senior Indebtedness is paid in full and (ii) creditors of the Company
who are neither holders of Notes nor holders of Senior Indebtedness may recover
less, ratably, than holders of Senior Indebtedness and may recover more,
ratably, than the Holder of the Note.

6.Securities Law Compliance. The Holder understands that the right of conversion
of this Note is subject to full compliance with the provisions of all applicable
securities laws and the availability thereunder upon any conversion of any
exemption from registration thereunder for such conversion, and that the
certificate or certificates evidencing such Note will bear a legend to the
following effect:

“THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED WITHOUT (i) THE OPINION
OF COUNSEL SATISFACTORY TO THIS CORPORATION THAT SUCH TRANSFER MAY LAWFULLY BE
MADE WITHOUT REGISTRATION UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED,
OR (ii) SUCH REGISTRATION.”

7.Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served, sent by United States Mail, certified, or
by overnight delivery service. For the purposes hereof, the address of the
Holder and the address of the Company shall be as reflected in the Subscription
Agreement between the Holder and the Company of even date herewith. Both the
Holder and the Company may change the address for service by written notice to
the other as herein provided.

8.No Waiver Rights and Remedies Cumulative. No failure on the part of the Holder
to exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Holder of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The rights and remedies herein provided are cumulative and
not exclusive of any remedies or rights provided by law or by any other
agreement between the Borrower and the Holder.

9.Amendments. No amendment, modification or waiver of any provision of this Note
nor consent to any departure by the Holder therefrom shall be effective unless
the same shall be in writing and signed by the Holder and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

10.Successors and Assigns. This Note shall be binding upon the Borrower and its
successors and assigns and the terms hereof shall inure to the benefit of the
Holder and its successors and assigns, including subsequent holders hereof.

11.Severability. The provisions of this Note are severable, and if any provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall not in any manner affect such
provision in any other jurisdiction or any other provision of this Note in any
jurisdiction.

12.Waiver of Notice. The Borrower hereby waives presentment, demand for payment,
notice of protest and all other demands in connection with the delivery,
acceptance, performance, default or enforcement of this Note.

13.Governing Law. This Note has been executed in and shall be governed by the
laws of the State of California.

14.Note Holder is Not a Shareholder. No Holder of this Note, solely by virtue of
the ownership of this Note, shall be considered a shareholder of the Company for
any purpose, nor shall anything in this Note be construed to confer on any
Holder of this Note any rights of a shareholder of the Company including,
without limitation, any right to vote, give or withhold consent to any corporate
action, receive notice of meetings of shareholders or receive dividends.

 

--------------------------------------------------------------------------------



 
 



15.Exchange and Replacement of Note. Upon surrender of this Note to the
Borrower, the Borrower shall execute and deliver, at its expense, one or more
new Notes of such denominations and in such names, as requested by the holder of
the surrendered Note. Upon receipt of evidence satisfactory to the Company of
the loss, theft, mutilation, or destruction of any Note, the Borrower will make
and deliver a new Note of like tenor at the request of the holder of such Note.

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its
authorized officers as of the 17th day of March, 2015.

   

ROKWADER, INC.

 

 

 

 

 

By: /s/ Gary Saderup

Gary Saderup, Secretary

     

 

 

 

 